Concurring Opinion
By Judge Garb
I reluctantly concur with the opinion of the court. It is unfortunate that this will result in greater danger to the nonpublic school children in dropping them in large numbers some distance from their school, great police and traffic problems in having large numbers of children at the point of discharge on the streets, and great expense to the school district in the possible necessary acquisition of a larger fleet of school buses, inasmuch as the school district is apparently mandated to transport these children. However, I agree that the *736language of the act clearly compels the conclusion reached.
Judge Power joins in this concurring opinion.